Title: To George Washington from Samuel Huntington, 1 November 1780
From: Huntington, Samuel
To: Washington, George


                        
                            sir
                            Philadelphia November 1 1780
                        
                        Your Excellency will be informed by the enclosed Copy of an Act of Congress of the 30. Ulto, that they
                            approve of the Appointment of Major General Greene to the Command of the Southern Army, and have adopted your Opinion in
                            ordering Major General the Baron de Steuben to that Department.
                        Your Excellency will also note the Powers and Directions given to Major General Greene, and the several
                            State’s Troops that are to compose the Army under his Command.
                        You will also see by the enclosed Paper, the Enemy have landed in Virginia—that Cornwallis retreated from
                            Charlotte the 12. Ulto, and the Success of Col. Clarke against Augusta is confirmed. These Facts are not to be doubted,
                            altho’ we have not the Particulars with Exactness.
                        Your several Dispatches of the 21. 22. & 29. Ulto have been received & laid before Congress.
                            I have the Honor to be with the highest Regard your Excellency’s most obedient & most humble servant
                        
                            Sam. Huntington President
                        
                    